F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         NOV 12 1999
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    DICK NEILSON,

               Plaintiff-Appellant,

    v.                                                 No. 98-4229
                                                   (D.C. No. 95-CV-755)
    JON M. MEMMOTT, individually and                     (D. Utah)
    in his capacity as Second Judicial
    District Court Judge; STEPHEN
    NEBEKER; RICK ROSE; WILLIAM
    A. MARSHALL; ROSANNE KRAUS,
    individually and as Custodian of
    Records - Camarillo State Hospital;
    NIKKI BATRES, individually and as
    Custodian of Records - Patton State
    Hospital; VIRGINIA PADGETT,
    individually and as Custodian of
    Records - Atascadero State Hospital;
    WHITE MEMORIAL CENTER,
    Custodian of Records;
    ATASCADERO STATE HOSPITAL,
    Custodian of Records; THE STATE
    OF UTAH,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, EBEL , and HENRY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff’s allegations of constitutional violations in this case arise from a

proceeding in Utah state court, in which plaintiff’s medical records were

subpoenaed from California hospitals, to be used in the defense of an action

brought by plaintiff in state court. Plaintiff brought suit in federal district court,

complaining that the defendants violated his constitutional rights in connection

with the issuance of and compliance with the subpoenas. Plaintiff’s amended

complaint alleges: violations of 42 U.S.C. §§ 1983, 1985, and 1988; violation of

plaintiff’s privacy rights; violation of the doctor-patient privilege; unspecified

constitutional violations; and negligence. The district court granted defendant

Judge Memmot’s motion to dismiss, finding that he was immune from suit;

granted defendant attorneys Nebeker, Rose, and Marshall’s motion to dismiss,

finding that they were not state actors and that there was insufficient evidence of

a conspiracy with a state actor (Judge Memmot) to violate plaintiff’s civil rights;

granted defendant White Memorial Hospital’s motion for summary judgment,

                                          -2-
finding no personal jurisdiction and, alternatively, that it was not a state actor;

and granted defendants Kraus, Batres, and Padgett’s motion to dismiss, finding

that they were entitled to qualified immunity. No party raised a question

regarding the district court’s jurisdiction, and it did not discuss its jurisdiction.

       As a threshold matter before reviewing the merits of the district court’s

action, we have a duty to examine our own jurisdiction.          See Lopez v. Behles (In

re American Ready Mix, Inc.) , 14 F.3d 1497, 1499 (10th Cir. 1994)          . Further, a

party may challenge subject matter jurisdiction for the first time on appeal.        See

Oklahoma City Assocs. v. Wal-Mart Stores, Inc.           , 923 F.2d 791, 794 (10th Cir.

1991). Because we hold that the district court had no jurisdiction, we must

dismiss this appeal and remand the case to the district court with instructions to

vacate its judgment and dismiss the amended complaint for lack of subject matter

jurisdiction.

       The Rooker-Feldman doctrine prohibits the district court’s consideration of

plaintiff’s amended complaint.      See Rooker v. Fidelity Trust     Co., 263 U.S. 413,

415-16 (1923); District of Columbia Court of Appeals v. Feldman            , 460 U.S. 462,

486 (1983) . “The Rooker-Feldman doctrine bars ‘a party losing in state court . . .

from seeking what in substance would be appellate review of the state judgment

in a United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.’”       Kiowa Indian Tribe of Okla.


                                              -3-
v. Hoover , 150 F.3d 1163, 1169 (10th Cir. 1998) (quoting    Johnson v. De Grandy ,

512 U.S. 997, 1005-06 (1994)). “Federal district courts do not have jurisdiction

‘over challenges to state-court decisions in particular cases arising out of judicial

proceedings even if those challenges allege that the state court’s action was

unconstitutional.’”   Van Sickle v. Holloway , 791 F.2d 1431, 1436 (10th Cir. 1986)

(quoting Feldman , 460 U.S. at 486). In addition to prohibiting consideration of

matters actually decided by state courts, the doctrine also precludes a federal

court from providing relief that is “inextricably intertwined” with the state court

decision. Feldman , 460 U.S. at 482-84 n.16;    see also Facio v. Jones , 929 F.2d
541, 543 (10th Cir. 1991).

       In his amended complaint, plaintiff requested the following relief: an order

directing that plaintiff’s medical records and all copies be delivered to plaintiff;

damages from the various defendants for violation of plaintiff’s civil rights

resulting from their parts in requesting, issuing, and complying with the

subpoenas; an order setting aside the state court judgment and ordering that the

case be reopened; an injunction barring the future release of plaintiff’s medical

records to anyone; and costs and fees associated with bringing the federal action.

In the state court action, plaintiff filed a motion to quash the subpoenas

requesting his medical records, arguing that release of the medical records would

violate his constitutional rights and that the records were irrelevant and being


                                          -4-
sought only to harass and embarrass him. The state court held a hearing on the

motion, and, after hearing plaintiff’s arguments against the issuance of the

subpoenas, denied the motion to quash.

       Plaintiff’s request that the district court set aside the state court judgment is

beyond the district court’s jurisdiction.   See id . All of the remaining forms of

relief plaintiff requested from the district court are inextricably intertwined with

the state court’s denial of plaintiff’s motion to quash the subpoenas. The district

court could not have considered any of plaintiff’s claims or granted any of the

requested relief without, in effect, reviewing the state court’s decision to allow

the subpoenas to issue.    See Van Sickle , 791 F.2d at 1436. Consequently, plaintiff

has in essence asked the district court to review the final decision of the state

court on the issuance and validity of the subpoenas. Because the district court

was without jurisdiction to perform such review, we DISMISS the appeal and

REMAND the case to the district court with instructions to vacate its judgment

and dismiss the action for lack of jurisdiction.


                                                       Entered for the Court


                                                       David M. Ebel
                                                       Circuit Judge




                                            -5-